DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The examiner observes no amendments were provided in the response submitted 25 February 2021.  Claims 1 and 2 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (US 2010/0310824 A1) in view of Kitagawa (US 2014/0162055 A1).
	Regarding claim 1, Oshima discloses a laminated steel sheet for a both-sided resin-coated container (“laminated metal sheet” for making a “can body”, “food can”, “two-piece can”: e.g. ¶¶ [0014] – [0064]), comprising: a steel sheet (“metal sheet”, “metal substrate”, e.g. a “steel sheet”: e.g. ¶¶ [0023], [0030], [0052] [0056], [0057], [0060]); a first polyester resin layer formed on a surface of the steel sheet 
	Although Oshima is not specific as to the first polyester resin layer including a polyethylene terephthalate content of 95% by weight or more and having a degree of crystallinity in a range of 3% to 25%, this feature would have been obvious in view of Kitagawa.
	In an embodiment, Oshima discloses the first polyester resin layer may be formed of a resin having a lower crystallization temperature so long as it can endure the DI (drawing and ironing) processing (e.g. ¶¶ [0001], [0049]).
	To this end, Kitagawa discloses a laminated steel sheet for a both-side resin-coated container (“resin coated metal sheet”, e.g. “resin coated metal sheet” 1: e.g. Fig. 1, 2; ¶¶ [0007] – [0040], [0053]), comprising: a steel sheet (“metal sheet”, e.g. “metal sheet” 2: e.g. Fig. 1, 2; ¶¶ [0007], [0012], [0015] – [0022]); a first polyester resin layer formed on a surface of the steel sheet serving as an inner side of a container after the container is formed (“resin coating layer”, e.g. “resin coating layer” 4: e.g. Fig. 1, 2; ¶¶ [0007], [0013], [0015], [0023] – [0038]); and a second polyester resin layer formed on a surface of the steel sheet serving as an outer side of the container after the container is formed (“resin coating layer”, e.g. “resin coating layer” 3: e.g. Fig. 1, 2; ¶¶ [0007], [0013], [0015], [0023] – [0025], [0039], [0040]), wherein the first polyester resin layer includes, e.g., a polyethylene terephthalate having a low degree of crystallinity (e.g. ¶¶ [0023], [0039], [0040]).
	Kitagawa discloses the first polyester resin layer with a low crystallinity is advantageous for its reduced residual stresses and therefore is free of defects and have desirable adhesion to the steel sheet (e.g. ¶¶ [0005], [0006], [0008], [0026], [0039], [0053]).  Oshima desires good adhesion so that peeling defects do not occur (e.g. ¶ [0021]).

	Additionally, while Kitagawa does not expressly state the degree of crystallinity of the first polyester resin layer is in a range of 3% to 25%, Kitagawa discloses the crystallinity ranges from an amorphous state with near zero crystallinity to a high degree of crystallinity, and this crystallinity can be varied as needed to reduce residual stress in the laminated steel sheet after forming into a container, the variation being done by controlling the degree of orientation and melting point of the first polyester resin layer before lamination, and the lamination conditions (e.g. ¶¶ [0026], [0027], [0039]).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify Oshima’s first polyester layer so that it includes a polyethylene terephthalate content of 95% by weight or more and has a degree of crystallinity in a range of 3% to 25% as Kitagawa suggests, the motivation being to provide a first polyester layer which is defect free and has desirable adhesion to the steel sheet.
	Oshima’s proportion of polybutylene terephthalate in the second polyester resin layer encompasses the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	Regarding claim 2, in addition to the limitations of claim 1, Oshima discloses a crystallization temperature of the second polyester resin layer is in a range of, e.g., 60 °C to 100 °C (e.g. ¶¶ [0023], [0036], [0041]).
prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.

Response to Arguments
Applicant's arguments filed 25 February 2021 have been fully considered but they are not persuasive.  Applicant asserts the examiner’s combination of Oshima and Kitagawa fails to teach the claimed first polyester resin layer including a polyethylene terephthalate content of 95% by weight or more and having a degree of crystallinity in a range of 3% to 25%.  In particular, Applicant asserts Kitagawa does not disclose the claimed degree of crystallinity, notably asserting Kitagawa teaches a crystallinity reduced to nearly zero.  Further, as to PET content, Applicant asserts Kitagawa’s inner resin layer requires at least 6% of ethylene isophthalate and therefore can have no more than 94% of ethylene terephthalate.  The examiner respectfully disagrees.  
	With respect to the crystallinity of PET, Kitagawa is not limited to zero crystallinity PET.  Notably, Kitagawa allows for high crystallinity PET, and the crystallinity is optimizable based on design parameters, particularly for avoiding appearance defects (e.g. ¶¶ [0007], [0026], [0027], [0039]).  Formability is an observed feature of both Oshima’s and Kitagawa’s disclosures contributing to the functionality of the first resin layer (Oshima: e.g. ¶¶ [0020], [0049], [0058]; Kitagawa: e.g. ¶ [0029]), formability being a feature Applicant asserts is important to the first polyester resin layer.  As such, no substantial difference is observed between that which Oshima and Kitagawa disclose and that which the claims relate.
	With respect to the percentage of the PET, the percentages Applicant references are taken from particular examples in Kitagawa’s specification.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also MPEP § 2123, I.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See also MPEP § 2123, II.  Therefore, Kitagawa is reasonably considered for 
	For at least the reasons above, the examiner maintains the rejections under 35 U.S.C. 103.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783